Citation Nr: 0514988	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis as a result of exposure to herbicides.

3.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions in January 1997 and in May 1997.  
The Board remanded this case in July 1999 and September 2002.  
 
In March 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In August 2003, the Board remanded this matter for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  In October 1994, the RO denied the veteran's initial 
claims for service connection for a low back disability and 
for service connection for dermatitis as a result of exposure 
to herbicides.  The veteran did not perfect an appeal of this 
decision.

2.  Evidence received since the October 1994 RO decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a low back 
disability.

3.  Evidence received since the October 1994 RO decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for dermatitis 
as a result of exposure to herbicides.

4.  Claimed peripheral neuropathy, if any, is not related to 
a disease, injury, or herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The October 1994 RO rating decision that denied service 
connection for a low back disability and denied service 
connection for dermatitis as a result of exposure to 
herbicides is final.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for a low back disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  New and material evidence has not been received, and the 
claim for service connection for dermatitis as a result of 
exposure to herbicides may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.156 
(2001).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issues on appeal.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  New and Material Evidence Claims

The veteran first claimed service connection for a low back 
disability and for dermatitis as a result of exposure to 
herbicides in March 1994.  Both of these claims were denied 
by an October 1994 RO decision.  Notice of this decision was 
sent to the veteran that same month, and the veteran did not 
perfect an appeal of the decision.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since the veteran's attempt to reopen 
his claims for service connection herein were received before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.



A.  Low Back Disability

As noted above, the RO denied the veteran's initial claim for 
service connection for a low back disability in an October 
1994 rating decision.  The RO's October 1994 decision denied 
the veteran's claim indicating that his post service back 
disorder was not shown to be related to his military service.  

The evidence received prior to the RO's October 1994 decision 
included the veteran's service medical records and outpatient 
treatment reports for a low back condition dated in 1994.

The evidence received subsequent to October 1994 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Since the October 1994 decision, the RO has retrieved private 
and VA medical records identified by the veteran, dated from 
August 1983 to December 2004.  The veteran has also testified 
before the Board in March 2003, and submitted numerous 
statements in support of his claim.  Specifically, the 
veteran testified that he injured his back while working on a 
truck during service.  As a result of this injury, he 
indicated that he was "laid up for a month".  He also 
reported a second injury to his back when he was picking up 
sugar around 1997 or 1998.  Following this injury, he 
reported that he started experiencing numbness in his left 
leg, hands and fingers.

After reviewing his statements and testimony, the Board 
concludes that this evidence is not "new" in the sense that 
it basically reiterates his contentions which were previously 
before the RO at the time of the October 1994 decision.  The 
veteran's lay statements, and testimony, in this regard are 
cumulative or redundant, not new.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  The Board also notes that the 
veteran has not alleged that his current back disorder is the 
result of a combat-related injury.  Thus, the provisions of 
38 U.S.C.A. § 1154 are not applicable to his claim. 

The critical question before the VA is a medical 
determination: Was the veteran's current back condition 
caused or aggravated by his military service?  Without the 
appropriate medical training and expertise, the veteran is 
not competent to offer a probative opinion on a medical 
matter, such as with respect to the etiology of a claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where, as here, resolution 
of an issue under consideration turns on a medical matter, an 
unsupported lay statement, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  While the veteran 
would be competent to testify that an injury in service 
occurred, he is not competent to diagnosis the etiology of a 
medical condition.  

As for the additional medical evidence received since the 
RO's October 1994 decision, some of this evidence is 
duplicative of evidence in the file at the time of the RO's 
October 1994 decision.  This portion of the medical evidence 
is not new.  The remaining medical evidence, however, is 
deemed new as it was not before the RO at the time of its 
decision.  

The Board notes that this newly submitted evidence includes 
treatment reports, dated in September 1983, January 1984 and 
June 1988, which pre-date the prior treatment of record shown 
to begin in 1994.  Nonetheless, this evidence is completely 
silent as to, and does not make any reference of, the 
veteran's prior military service.  The earliest showing of 
any treatment for a back condition is still dated over twelve 
years after the veteran's discharge from the service.  
Moreover, there remains no medical evidence of record 
suggesting a link between the veteran's current back disorder 
and his military service, this evidence is not deemed to be 
material.

Subsequent treatment reports, dated through 2004, reveal 
ongoing treatment for a back disorder.  An October 1996 
treatment report noted the veteran's complaints of a popping 
sound in the left side of his low back occurring three weeks 
earlier, with low back pain since that time.  An April 1997 
treatment report noted that the veteran injured his back a 
few days earlier.  A computed tomography examination of the 
spine, dated in June 1997, revealed an impression of diffuse 
bulge at L4-L5, predominantly left-sided narrowing left-sided 
neural foramen and may be causing impingement upon the left-
sided L4 nerve root.  While these reports show ongoing 
treatment for a current back disorder, there remains no 
medical evidence of record suggesting a link between the 
veteran's current back disorder and his military service.  
Thus, while the evidence is new, it is found to be not 
material in that it fails to indicate that the veteran's low 
back condition was aggravated or caused by his service.  

The Board concludes that new and material evidence has not 
been submitted since the October 1994 RO decision which 
denied service connection for a low back disability.  Thus, 
the claim has not been reopened, and the October 1994 RO 
decision remains final.  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Dermatitis as a Result of Exposure to Herbicides
  
The RO denied the veteran's initial claim for service 
connection for dermatitis as a result of exposure to 
herbicides in an October 1994 rating decision.  The October 
1994 decision concluded that dermatitis was not a condition 
which has been found related to inservice herbicide exposure 
(including Agent Orange), and that the veteran was not shown 
to have a current skin disorder related to his active duty 
service.  

The evidence received prior to the RO's October 1994 decision 
included the veteran's service medical records and outpatient 
treatment reports dated in 1994.
 
Since the October 1994 decision, the RO has retrieved private 
and VA medical records identified from the veteran, dated 
from August 1983 to December 2004.  The veteran has also 
testified before the Board in March 2003, and submitted 
numerous statements in support of his claim.  This evidence 
is presumed credible for purposes of reopening the veteran's 
claim. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

At the March 2005 hearing before the Board, the veteran 
testified that he did not have any skin problems during 
service, but that he developed a skin disorder probably a 
year or two following he discharge.  He further testified 
that he has had to have tumors removed from his right nipple 
region.  

After reviewing his statements and testimony, the Board 
concludes that this evidence is not "new" in the sense that 
it basically reiterates his contentions which were previously 
before the RO at the time of the October 1994 decision.  The 
veteran's lay statements, and testimony, in this regard are 
cumulative or redundant, not new.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  

The critical question before the VA is a medical 
determination: Was the veteran's current skin condition 
caused or aggravated by his military service, including his 
inservice exposure to herbicides?  Without the appropriate 
medical training and expertise, the veteran is not competent 
to offer a probative opinion on a medical matter, such as 
with respect to the etiology of a claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  While the veteran would be 
competent to testify that an injury in service occurred, he 
is not competent to diagnosis the etiology of a medical 
condition.  In this case, however, the veteran testified that 
he did not have any skin problems during service, but that a 
skin disorder started a year or two after his discharge  

As for the additional medical evidence received since the 
RO's October 1994 decision, this evidence is deemed new as it 
was not before the RO at the time of its decision.  Although 
the evidence is new, it is found to be not material in that 
it fails to show a skin disorder related to any inservice 
incident, including inservice exposure to herbicides.  

A review of the newly submitted medical evidence shows 
treatment for a variety of skin disorders.  An October 1996 
treatment report notes an assessment of dry skin.  Treatment 
records, dated in 1998, shows that the veteran underwent the 
excision of a scrotal cyst.  A private treatment report, 
dated in September 1999, notes complaints of having bumps on 
the face and arms.  Physical examination revealed comedones 
and some papules for which the veteran was prescribed 
Differin Gel.  

Although new, the post-service medical records submitted 
herein do not show the specific Agent Orange skin conditions 
of chloracne (or other acneform disease consistent with 
chloracne) and porphyria cutanea tarda, let alone within the 
one year presumptive period.  There is also no medical 
evidence to suggest that the veteran's current skin 
conditions are due to Agent Orange exposure during Vietnam 
service many years ago.  See Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  As there remains no medical evidence of 
record suggesting a link between the veteran's current skin 
condition and his military service, this evidence is not 
deemed not to be material 

The Board concludes that new and material evidence has not 
been submitted since the October 1994 RO decision which 
denied service connection for dermatitis as a result of 
exposure to herbicides.  Thus, the claim has not been 
reopened, and the October 1994 RO decision remains final.  
Until the appellant meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II. Service connection for Acute and Subacute Peripheral 
Neuropathy
as a Result of Exposure to Herbicides

In October 1996, the veteran filed a claim seeking service 
connection for subacute peripheral neuropathy, secondary to 
his inservice exposure to herbicides (including Agent 
Orange).  

At the March 2003 hearing before the Board, the veteran 
testified that he has numbness in his left leg, hands and 
fingers.  He denied having had any inservice numbness, and 
indicated that he was uncertain when this condition began.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Specifically, a review of the veteran's service medical 
records does not reveal any evidence of peripheral neuropathy 
during service.  Further, there is no evidence of peripheral 
neuropathy within 2 years of any herbicide exposure.  In 
fact, a review of the post service medical evidence of record 
is silent as to any diagnosis of peripheral neuropathy.  

It is acknowledged that the veteran receives treatment for 
back problems with radiation. None of the records on file 
characterize the radiation of back pain as "peripheral 
neuropathy."  Even assuming for argument purposes that there 
is a diagnosis of peripheral neuropathy on file, the legal 
requirement that such manifest within weeks or months of 
herbicide exposure and resolve within 2 years of onset have 
not been met.

Given the aforementioned, the claim of service connection 
must be denied.

The veteran's statements and hearing testimony are 
acknowledged.  He argues that he was exposed to Agent Orange 
during service and that this exposure has caused peripheral 
neuropathy.  Although the veteran may be competent to testify 
as to the symptomatology he has experienced over the years, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to whether he has a current 
disability to include the diagnosis or causation of such. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance. Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

III.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that was not possible since the VCAA became law after 
the applicable RO decisions rendered in this case.  
Nevertheless, the Board finds that the veteran has been 
provided VCAA content complying notice and proper VA process 
on all claims decided herein.  Thus, any defect as to the 
timing of the notice is harmless.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

A May 2004 letter from the RO advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally, he was advised of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the May 2004 VCAA letter, and the December 2004 supplement 
statement of the case, as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  Under these 
circumstances, the Board considers VA's notice requirements 
met.  

With respect to the VA's duty to assist, the RO has obtained, 
where possible, all relevant evidence identified by the 
veteran. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As for the claims herein, the Board 
concludes that a VA examination is not required.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id. 

The veteran was not provided VA examination in connection 
with his claim for service connection for peripheral 
neuropathy.  This condition was not shown in service, nor is 
a current diagnosis shown in the evidence of record.  Thus, 
the Board does not find a medical opinion to be necessary to 
make a decision on this claim.  The Board also notes that the 
remaining issues involve claims to reopen based upon new and 
material evidence, which has not been shown.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.

The application to reopen the claim for service connection 
for dermatitis as a result of exposure to herbicides is 
denied.

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides is denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


